Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-9-22 has been entered.
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 10 lines 1-2, there is no antecedent basis for "the blocks of the shoulder row".  In claim 10 line 1, after "at least some", it is suggested to delete --of the--.
	In claim 11 lines 1-2, there is no antecedent basis for "the blocks of the shoulder row".  In claim 11 line 1, after "at least some", it is suggested to delete --of the--.

	In claim 12 lines 1-2, there is no antecedent basis for "the blocks of the shoulder row".  In claim 12 line 1, after "at least some", it is suggested to delete --of the--.
	In claim 13 lines 1-2, there is no antecedent basis for "the blocks of the shoulder row".  In claim 13 line 1, after "at least some", it is suggested to delete --of the--.
ALLOWABLE SUBJECT MATTER
4)	Claims 1-2, 5-9 and 14-15 are allowed.
Claims 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Arai (US 2017/0120691, cited in IDS filed 11-9-22) discloses a pneumatic tire having a tread comprising blocks separated by circumferential grooves and lateral grooves [FIGURE 1].  Each middle block comprises first step 19, steps 20, dented portion 21 and straight sipe 16 [FIGURE 3].  Arai fails to disclose a wavy groove which extends to a step and whose depth decreases along its length inwardly into the block.
	The prior art fails to render obvious a pneumatic tire comprising a tread comprising at least one circumferential groove and a plurality of axial grooves or transverse grooves running at an angle to the axial direction, and a plurality of blocks defined by the circumferential groove and the axial grooves or transverse grooves, said blocks extending radially between an inner surface of the tread and a tread surface to come into contact with a ground, wherein at least some of the blocks comprise at least one wavy groove that extends from a circumferential groove inwardly into the block, and wherein the wavy groove has a depth extending radially from the tread surface to come into contact with the ground towards the inner surface that ends above the inner surface of the tread, wherein at least a portion of one or more longitudinal side walls of blocks of a middle tread row comprises a step, wherein the wavy groove is arranged on said portion of the longitudinal side wall comprising the step and has a depth at the longitudinal side wall extending in the radial direction from the tread surface to the step, and wherein the step has a height extending in a radial direction from the inner surface of the tread to a bottom of the groove at the longitudinal side wall, and wherein the depth of the wavy groove decreases along its length inwardly into the block.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
5)	The remaining references are of interest.
6)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
December 17, 2022